UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

UNITED STATES OF AMERICA

v. CRIMINAL ACTION NO. 2:14-00030
MATTHEW HARRIS ENGLAND

SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER

MEMORANDUM OPINION AND ORDER
On July 18, 2019, the United States of America

appeared by Kathleen Robeson, Assistant United States Attorney,
and the defendant, Matthew Harris England, appeared in person
and by his counsel, Timothy LaFon, for a hearing on the petition
seeking revocation of supervised release submitted by United
States Probation Officer Justin L. Gibson. The defendant
commenced a thirty-three month term of supervised release in
this action on August 10, 2018, as more fully set forth in the
Supervised Release Revocation and Judgment Order entered by the

court on June 15, 2018.

The court heard the admissions of the defendant and

the representations and argument of counsel.
For reasons noted on the record of this proceeding,
which are ORDERED incorporated herein by reference, the court
found by a preponderance of the evidence that the defendant has
violated the conditions of supervised release in the following
respects: (1) the defendant unlawfully used and possessed an
illicit controlled substance, evidenced by urine specimens which
tested positive for methamphetamine and amphetamine on February
7, 2019, and methamphetamine, amphetamine, and MDMA on May 7,
2019, for each of which the defendant voluntarily admitted to
the use of methamphetamine; and (2) the defendant failed to
participate in and successfully complete the 9-12 month
residential drug treatment program at Recovery Point, in that he
entered the program on November 19, 2018, was initially
terminated on February 13, 2019 but permitted to reenter on
March 4, 2019, and was thereafter ultimately discharged on May
4, 2019 for the use of illicit controlled substances, consisting
of at least methamphetamine; all as admitted by the defendant on
the record of the hearing and as set forth in the petition on

supervised release.

And the court finding, as more fully set forth on the
record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

2
the seriousness of the violations if supervised release were not
revoked, it is ORDERED that the supervised release previously
imposed upon the defendant in this action be, and it hereby is,

revoked.

And the court having complied with the requirements of
Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal
Procedure, and finding, after considering the factors set forth
in 18 U.S.C. § 3583(e), that the defendant should be confined to
the extent set forth below, it is accordingly ORDERED that the
defendant be, and he hereby is, committed to the custody of the
United States Bureau of Prisons for imprisonment for a period of
THREE (3) MONTHS, to be followed by a thirty month term of
supervised release under the same conditions as heretofore, with
the additional condition that the defendant participate in and
successfully complete the 9-12 month residential drug treatment
program at Recovery U and follow all the rules and regulations
of the facility, as more fully set forth in the Recovery U terms
contained in its memorandum of July 15, 2019, which is attached

hereto and made a part hereof.

The defendant is released on bond, with the

requirement that he report to his designated place of
incarceration to serve his sentence by 2:00 p.m. on August 23,

2019.

The Clerk is directed to forward copies of this
written opinion and order to the defendant, all counsel of
record, the United States Probation Department, and the United

States Marshal.

DATED: July 18, 2019

Ko poten TF nD

John 7. Copenhaver, dr,
Senior United States District Judge
RECOVERY “U”
6404 McCorkle Ave, St. Albans WV 25177

July 15, 2019

Recovery U will accept Mr. Matthew England into our program upon his release. We have a bed
available and waiting on him.

Recovery U is a curriculum based, long term recovery home for transitioning men with substance use
disorder and other co-occurring mental health issues. We provide structured and secure housing while
providing our student residents with individual and group therapy weekly, along with daily recovery-
oriented classes. As our student residents phase up, they can begin to work in the community, and we
will assist in finding them employment. This is usually 30 to 45 days into the program.

We use only evidence-based programs and classes. We are an RSAT based program that helps them to
become aware of their behaviors as they help each other in overcoming obstacles. We utilize WRAP,
Smart Recovery and the 12 step programs of AA and NA. If someone chooses MAT to help them in their
recovery, we make that accessible to them as well.

Recovery U fills a gap that has existed in helping individuals not only with substance use, but with
learning daily living skills, obtaining their GEDs, going back to school, getting their IDs, learning how to
pay bills, and other real-life skills they need in order to leave here and be successful. We are a six-
month minimum, nine to twelve-month maximum program. If being paroled to us as their home plan
we require a six month minimum commitment.

If you have any questions or need more information about our program, feel free to contact me at any
time.

Linda Carter Berkley, B.S.W
Owner and Co-Director, Recovery U
681-265-5090
